DETAILED ACTION
	Claims 1-8 and 10-14 are currently pending.  Claims 1-8, 10, 12-14 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 01/22/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior rejection of claims 1-8, 10 and 13-14 under 35 U.S.C. 103 as being unpatentable over US 2012/0177707 in view of US 7,670,676 is withdrawn in light of Applicant’s argument that the ‘676 patent teaches variation coefficient calculated to be not more than 10% which is outside the claimed range, which the Examiner finds persuasive.
Examiner’s Note
	Unless otherwise indicated, previous objection/rejections that have been rendered moot in view of the amendment will not be reiterated.  The arguments in the 01/22/2021 response will be addressed to the extent they apply to current rejection(s).
	Maintained Rejections:
	The following rejections are maintained.
Claim Rejections - 35 USC § 103

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0177707 (previously applied) in view of US 2004/0176498 and US 6,027,869.
Regarding claims 1 and 13, the limitation of zinc oxide powder comprising zinc oxide particles wherein the primary particles of the zinc oxide particles have a minor axis of 25 nm to 350 nm and a Heywood diameter of 35 nm to 400 nm, wherein the zinc oxide powder contains 95% or more of zinc oxide particles, which have a minor axis of 
Regarding claim 2, the limitation of wherein a major axis of the primary particle of zinc oxide particles is 50 nm or more and 650 nm or less is met by the ‘707 publication teaching the zinc oxide particle have an average particle diameter of 0.003 um to 0.1 um (3 to 100 nm).  Figure 8 shows the spherical nature of the particles (Figure 8).  When the particle is a sphere the major and minor axis are the same, the radius of the spherical particle, 1.5 to 50 nm.
Regarding claim 3, the limitation of wherein the aspect ratios of the primary particles of the zinc oxide particles are 1.0 or more and 4.0 or less is met by the ‘707 publication teaching a spherical shape, thus have the same major and minor axis 
Regarding claim 4, the limitation of wherein a change ratio of a specific surface area which is obtained after being left to stand at a temperature of 150 degrees C and a relative humidity of 100% for 24 hours to the specific surface area which is obtained before being left to stand is 0.9 or more and 1.1 or less is met by the ‘707 publication teaching the zinc oxide particles with the claimed diameter and minor axis.  The ‘707 publication teaches the structure of the particles and thus would be expected to function as claimed when subjected to the temperature and humidity as claimed absent factual evidence to the contrary.   “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding claim 5, the limitations of a dispersion comprising the zinc oxide powder according to claim 1; and a dispersion medium is met by the ‘707 publication teaching the zinc oxide particles as discussed above.  The ‘707 publication teaches teaching a dispersion medium may be the elected decamethylcyclopentasiloxane ([0075], [0140]).
Regarding claim 6, the limitation of a zinc oxide powder according to Claim 1, a resin and a dispersion medium is met by the ‘707 publication teaching the zinc oxide particles as discussed above.  The ‘707 publication teaches a resin powder selected 
Regarding claim 7, the limitation of a cosmetic comprising zinc oxide powder according to claim 1 is met by the ‘707 publication teaching the zinc oxide powder according to claim 1 as discussed above.  The ‘707 publication teaches a cosmetic material (title).
Regarding claim 8, the limitation of a dispersion medium is met by the ‘707 publication teaching a dispersion medium including the elected decamethylcyclopentasiloxane ([0075], [0140]).
Regarding clam 10, the limitation of wherein the zinc oxide powder contains 100% the zinc oxide particles which has said minor axis and Heywood diameter, in the number distribution is met by the ‘707 publication teaching the metal oxide particles are formed of one or more metal oxides including zinc oxide [0059], thus teaching embodiments wherein the powder is 100% zinc oxide.
Regarding claim 14, the limitation of wherein at least some of the surface of the zinc oxide particles has been treated with at least one of an inorganic component and an organic component is met by the ‘707 publication teaching the metallic oxide particle being placed in the resin [0053], wherein the zinc oxide particles are taught to be introduced into and coated with the resin, including acrylic polyester polymers ([0054]-[0055]), an organic component. The coating and placement into an organic resin reads on surface being treated, absent a specific definition in the specification.

The ‘498 publication teaches water based ink comprising a colored microparticles dispersion having water and a microparticles resin (abstract).  The suspension is taught to have a variation coefficient of the volume average particle diameter of at most 80% which minimizes particle diameter variation during storage, and wherein the coefficient is more preferably at least 50 percent [0125].  A higher variation coefficient of volume average particle diameter results in size distribution widens markedly to result in fluctuation in physical surface properties among particles which tend to coagulate [0127].
The ‘869 patent is directed to light scattering particles (abstract).  Suitable materials are taught to include zinc oxide (column 41, lines 1-10).  Ideally all of the particles are sized for efficient light scatter.  In practice it is not possible to create populations of fine particles which are identical in size.  Preferred particle populations are monodispersed.  Monodispersed particles exhibit a coefficient of variation of less than 20% (column 40, lines 45-60).
It would have been prima facie obvious to one of ordinary skill in the art before  the filing date of the claimed invention to have selected a particle with a coefficient of variation between 15 and 50% as claimed for the particles taught by the ‘707 publication because the ‘707 publication teaches particles which are monodispersed and the ‘869 patent teaches monodispersed particles are taught to encompass those with a 20% coefficient of variation, thus one of ordinary skill in the art would have a reasonable .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0177707, US 2004/0176498 and US 6,027,869 as applied to claims 1-8, 10 and 13-14 above, and further in view of Sumicefine (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-10 and 13 are taught by the ‘707 publication.
  The ‘707 publication does not specifically teach wherein the specific surface area of the zinc oxide powder is 1.5 m2/g or more and 8.0 m2/g or less (claim 12).
Sumicefine teaches ultrafine zinc oxide with excellent dispensability and high crystalline, high UV-A Protection and High Transparency (Page 1).  The nano particle 2/g (page 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the specific surface area taught by Sumicefine for the particles taught by the ‘707 publication because Sumicefine teaches a specific surface area size range for zinc oxide particles (page 1) and the ‘707 publication teaches zinc oxide particles (abstract).  One of ordinary skill in the art before the effective filing date of the claimed invention was made would have a reasonable expectation of success as the ‘707 publication teaches zinc oxide particles with a diameter of 0.003 um to 0.1 um (3 to 100 nm) [0059] and Sumicefine teaches a particle size of 100 to 400 nm (page 1).  One of ordinary skill in the art before the effective filing date of the claimed invention was made would have a reasonable expectation of success in optimizing the specific surface area because the ‘707 publication teaches the zinc elution being related to particle diameter and the specific surface area of the resin powder increases [0054], therefore the surface area of the resin can be optimized to obtained the desired zinc elution amount.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,168,208 in view of US 6,027,869. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘208 patent are directed to zinc oxide particles of overlapping diameter, wherein the overlapping diameter implies a spherical structure and teaches a major and minor axis and the claimed Heywood diameters of primary particles of zinc oxide powder.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The instant claims and the ‘208 patent differ in that the instant claims require a specific coefficient of variation.  The ‘869 patent teaches ideally all of the particles are sized for efficient light scatter.  In practice it is not possible to create populations of fine particles that are identical in size.  Preferred populations are monodispersed and exhibit a coefficient of variation of less than 20 percent (column 40, lines 35-40).  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have particles with the coefficient of variation taught by the ’869 patent for those of the ‘208 patent as the ‘208 patent is directed to particle which are used for ultraviolet shielding functions and the ‘869 publication teaches the desire for particles to be of similar size with a coefficient of .

Claims 1-6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,403,691 in view of US 6,787,233. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘691 patent are directed to zinc oxide particles of overlapping diameter and specific surface area with a dispersion medium and resin, wherein the overlapping diameter implies a spherical structure and teaches a major and minor axis and the claimed Heywood diameters of primary particles of zinc oxide powder and coefficient of variation.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The ‘233 patent teaches spherical particles are preferably monodispersed with a coefficient of variation of 20% of less (column 3, lines 15-30), thus rendering it obvious to one of ordinary skill in the art to optimize the particle size to be less than 20% coefficient of variation for the spherical particles taught by the ’691 patent. 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,642,785 in view of US 6,787,233. Although the claims at issue are not identical, they are not patentably distinct from each the instant claims and the ‘758 patent are directed to zinc oxide particles of overlapping diameter, wherein the overlapping diameter implies a spherical structure and teaches a major and minor axis and the claimed Heywood diameters of primary particles of zinc oxide powder and coefficient of variation.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The ‘233 publication teaches spherical particles are preferably monodispersed with a coefficient of variation of 20% of less (column 3, lines 15-30), thus rendering it obvious to one of ordinary skill in the art to optimize the particle size to be less than 20% coefficient of variation for the spherical particles taught by the ’785 patent.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,855,197 in view of US 6,787,233. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the ‘758 patent are directed to zinc oxide particles of overlapping diameter, wherein the overlapping diameter implies a spherical structure and teaches a major and minor axis and the claimed Heywood diameters of primary particles of zinc oxide powder and coefficient of variation.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The ‘233 publication teaches spherical particles are preferably monodispersed with a coefficient of variation .

Response to Arguments:
Applicant’s arguments have been fully considered and are not deemed to be persuasive.
Applicant argues the ‘707 publication teaches an average particle diameter of 0.003 um to 0.1um (3 to 100 nm), however it is clear that an average particle diameter of 0.003 to 0.1 um of the ‘707 publication does not mean the characteristics claimed.  For example a sharp shaped particle size distribution and a broad shaped particle size distribution can have the same average particle diameter.  A person skilled in the art can understand such differences.
In response, the ‘707 publication teaches an average particle size range which overlaps with the instant claims wherein the desire is for the metal oxide particles to be monodispersed.  Further the ‘498 publication teaches the desire for particle diameter variation to be minimized as variations may lead to coagulation.  Thus the ‘707 publication teaches an overlapping particle size claimed wherein the teachings of the ‘707 publication and the ‘498 publication lead one of ordinary skill in the art to a narrowed particle size range to avoid variation and demonstrate a reason to optimize the particle size range to obtain the desired results of preventing coagulation.  Thus teaching the instant claim limitations.  As MPEP 2144.05 recites “where the general 
Applicant argues that Figure 8 of the ‘707 publication cited shows resin particles which include many zinc oxide particles.  A lot of zinc oxide particle having a minor axis of less than 35 nm seems to be shown in Figure 8 of the ‘707 publication.
In response, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123). Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (see MPEP 2141.02). Thus a small particle size shown in one figure does not negate the broader teachings of the reference.
Applicant argues suitable and unexpected results are achieved by controlling the coefficient of variation.  Such suitable and unexpected effects are not obvious from the reference.  A person skilled in the art would not expect excellent effect from the claimed invention.
In response, Applicant appears to be arguing unexpected results however has not provided data to support such a claims.  Attorney’s arguments may not take the place of factual evidence where factual evidence is required.
Applicant argues the ‘498 application discloses an aqueous suspension which includes water as a dispersion medium unlike the ‘707 publication.  The ‘498 publication fails to disclose zinc oxide.  Applicant argues the ‘498 application discloses an ink and 
In response, the ‘707 publication teaches the desire for the metal oxide particles to disperse in the resin monomers and teaches the use of monodispersed state to help achieve this [0084].  The ‘498 publication additionally teaches microparticles wherein the particle diameter variation effects the tendency to coagulate, wherein higher variation coefficient of average particle diameter results in fluctuation in physical surface properties and the tendency to coagulate.  Thus the ‘498 publication teaches that it was known in the particle art that coefficient of variation effects the dispersion of said particles wherein lower variation results in less coagulation, thus motivating one of ordinary skill in the art to limit the coefficient of variation of the particle diameter.
Applicant argues zinc oxide is described two times in the ‘869 patent and is directed to light scattering particles which are included in silver halide emulsion layer of a photographic element.  Applicant argues even if 20% or less of a coefficient of variation of light scattering particles is described in the ‘869 patent, a person skilled in the art would not know such light scattering particles of the ‘869 patent is preferably used in the ‘707 publication.
In response, the materials of the ‘869 patent are taught to include zinc oxide (column 41, lines 1-10) wherein the ‘869 patent teaches the precise definition of monodispersed which is known to be used for such particles, a coefficient of variation of less than 20% as it is not possible to create populations of fine particle which are identical in size.  Thus the ‘869 patent provides clarity to a term discussed in the ‘707 publication (monodispersed) and provides meaning in the field of small particles, 
Applicant argues each reference is directed to different fields and different problems.  They do not describe common problems to be overcome.  The ‘707 publication is directed to enhance ultraviolet shielding property, the ‘498 publication disclose colored fine particle dispersion and the ‘869 patent discloses light scattering particles.  The ‘707 publication is related to cosmetics, the ‘498 publication is related to an ink and the ‘869 patent is related to photographic elements.
In response to applicant's argument that the ‘707 publication, the ‘498 publication and the ’869 patent are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).  In this case, the ‘707 publication, the ‘498 publication and the ‘869 patent are in 
Applicant argues hindsight.
As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level of ordinary skill in the art at the time the claimed invention was made.  Applicants have provided no evidence that the rejection is not based on knowledge available to those of ordinary skill in the art.
Applicant argues the ‘498 publication teaches large changes in coefficient of variation leads to different properties of particles and could lead to coagulation, however the ‘498 application disclose a core shell type resin particle and discloses that 80% or less of the coefficient of variation of the volume average particle size is obtained when the particles are dispersed in an aqueous solution.  The teachings of the ‘498 publication are not reflected in the invention of the ‘707 publication as one would take the teachings to describe the secondary particles in the ‘707 publication.
In response, the ‘707 publication teaches the desire for the metal oxide particles to disperse in the resin monomers and teaches the use of monodispersed state to help achieve this [0084].  The ‘498 publication additionally teaches microparticles wherein the particle diameter variation affects the tendency to coagulate, wherein higher variation coefficient of average particle diameter results in fluctuation in physical surface properties and the tendency to coagulate.  Thus the ‘498 publication teaches that it was known in the particle art that coefficient of variation affects the dispersion of said 
Applicant argues the ‘869 patent disclose that ideally all of the particles are sized for efficient light scatter.  On the other hand the ‘707 publication light scattering is performed by complex particles wherein the resin particles include zinc oxide particles.  Thus the teachings of the ‘869 patent would be utilized for the resin particles containing the zinc oxide particles, not the zinc oxide particles themselves.
In response, the materials of the ‘869 patent are taught to include zinc oxide (column 41, lines 1-10) wherein the ‘869 patent teaches the precise definition of monodispersed which is known to be used for such particles, a coefficient of variation of less than 20% as it is not possible to create populations of fine particle which are identical in size.  Thus the ‘869 patent provides clarity to a term discussed in the ‘707 publication (monodispersed) and provides meaning in the field of small particles, particularly groups which include zinc oxide.  Thus the ‘498 publication describes limiting the coefficient of variation in order to prevent coagulation and the ‘869 patent 
	Applicant argues the ‘707 publication teaches particles which are monodispersed and the ‘869 patent also teaches monodispersed particles, however it is clear for a person skilled in the art that monodispersed particles in the ‘707 publication is the composite particles in which zinc oxide is dispersed in the resin monomers.
	In response, the ‘707 publication teaches metallic oxide particles being coated to promote dispersion in the resin monomer wherein the majority of the metallic oxides turns into monodispersed state.  Thus the desire for monodispersed particles is related to the metallic oxide particles to aid in dispersion in the resin.
	Applicant argues the ‘707 publication fails to disclose the shape and the size of individual zinc oxide particles.  Figure 8 is directed to the resin particles in which zinc oxide particles are dispersed.
	In response, the ‘707 publication teaches the zinc oxide particle size by teaching a diameter [0084] and further teaches the shape of the resin particles by way of diameter [0066] further providing a figure of the resin particles in which zinc oxide particles can be seen wherein the shape is spherical.  Thus one of ordinary skill in the art would surmise that the zinc oxide particles and resin containing zinc oxide particles are both spherical in nature as both are described as having diameters and demonstrated shape in figure 8.

	 In response, the provided document by Applicant contains only an abstract in English which does not contain the teachings described above.  Further Applicant’s provision of a different definition of monodispersed does not negate the teachings in the ‘869 patent regarding the difficulties of obtaining identical particle size and monodispersed encompassing 20% or less coefficient of variation.
	Applicant argues further the ‘869 patent discloses that monodispersed granules have a coefficient of variation of less than 20%, preferably less than 10% which does not provide a motivation for the particles of the ‘707 publication to have a coefficient of variation of 15% or more.
	In response, a reference is not only as good as the teachings of the preferred embodiments.  The ‘869 patent teaches “monodispersed” referring to a coefficient of variation of 20% or less.  Further the teachings of the ‘869 patent and the ‘498 publication teach the coefficient of variation is an optimizable parameter, wherein the ranges taught overlap with the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Applicant argues Sumicefine does not cure the deficiencies of the ‘707 publication, the ‘498 publication and the ‘869 patent.

	Applicant argues in view of the arguments made herein the double patenting rejections are overcome.
	In response, Applicant has presented to specific arguments regarding the double patenting rejections, thus they are maintained for reasons of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LMB/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613